DETAILED ACTION
This office action is in response to the amendment dated March 4, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 7-12, 14-19, and 21-25 are currently amended.
	Claims 6 and 13 are canceled.
	Claim 20 is as originally filed.
	Therefore, claims 1-5, 7-12, and 14-25 are currently pending.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 8, and 15 recite, among other limitations, permitting operation of a power tool in response to data parameters, including a first force profile indicating grip on the power tool, satisfying an operating condition, determining a second force profile applied to an activation switch of the power tool, and when operation of the power tool is permitted, activating operation of the power tool in response to the second force profile satisfying an activation force associated with a selected user profile of a plurality of user profiles associated with the power tool, wherein at least two of the plurality of the user profiles include different activation forces. The prior art of record does not teach, suggest, or render obvious the claimed limitations. Newly cited art that is relevant to the claimed invention is found below:
	Fuchs et al. (US PG Pub #2014/0144664) teach a trigger switch where the function of the switch can be changed based on the applied pressure (Paragraph [0004]).
	Andriolo (US PG Pub #2003/0146008) teaches a handheld power tool being activated by pressure of a pushbutton switch (Paragraph [0028]).
	Faraut et al. (US PG Pub #2022/0172911) teach adjustable force profiles for user actuated switches where the feel of the switch can be tailored to particular needs (Paragraph [0027]).
	Jansen et al. (US PG Pub #2007/0016104) teach a pressure sensor that permits identification of a user and upon the pressure profile agreeing, a trigger mechanism releasing a lancet (Paragraph [0055]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688